Citation Nr: 0320084	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  97-16 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for strain of the 
left (minor) trapezius muscle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from October 1976 to 
October 1980 and from February 1983 to September 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO on March 
10, 1997.  A transcript of that hearing has been associated 
with the record on appeal.

This case was before the Board previously in December 1998 
when it was remanded for examination of the appellant and for 
the RO to consider revised disability evaluation criteria.

This case was before the Board again in January 2001 when it 
was remanded for compliance with the previous remand and to 
apply the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).

In a November 2002 statement, the appellant questions whether 
he has received all of the disability pay benefits to which 
he is entitled.  This matter is referred to the RO for 
appropriate action.


REMAND

In April 2002, the Board undertook additional development of 
the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Therefore, this case must be 
returned to the RO for initial consideration of the 
additional evidence and to obtain any additional evidence.  
Although the Board sincerely regrets the additional delay, 
the Federal Circuit has stated, "[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id. at 1348 (emphasis added).).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should obtain a complete copy of the 
report of the May 17, 2001 VA muscles examination 
of the veteran, which was conducted at the 
Gainesville, Florida VAMC.  The report contained in 
the claims folder appears to have been truncated 
following the sentence, "I do not think he has any 
intrinsic left shoulder problem, but rather his 
cervical spine gives him referred pain into the 
left posterior shoulder and left arm are . . . ."

3.  If after obtaining the "completed" 
copy of the examination report, the 
"completed" copy is identical to the 
copy already contained in the claims 
folder (i.e., the transcription of the 
examination results is incomplete), the 
appellant should be afforded a new VA 
muscles examination to assess the 
severity of his service-connected muscle 
strain of the left (minor) trapezius.  
The claims folder should be made 
available to the examiner for review 
before the examination.


4.  The RO should then readjudicate the 
appellant's claim in light of the 
evidence received since the June 2001 
Supplemental Statement of the Case 
(SSOC).  Thereafter, if the claim on 
appeal remains denied, the appellant and 
his representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence, including VA medical records 
dated between January 1994 and September 
2002, and discussion of all pertinent 
regulations, including regulations 
implementing the Veterans Claims 
Assistance Act of 2000 (VCAA).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




